Bunn, C. J., dissenting. In dissenting from the opinion of the majority of the court in this case, I assume, on the one hand, that the appellant, the junior mortgagee, acted in perfect good faith, for it is only the question in its legal aspect that I wish to discuss at all. On the other hand, the appellant must be considered as. having examined the record of appellee’s mortgage and. known its purport. In all cases where the question is one between the parties, and is, moreover, one of identity merely, such as. all criminal cases, matters of pleadings, and identification of parties so as to show chain of title, the saying that the “law knows but one Christian name,” or that the “middle name and its initial letter are immaterial,”' may go, at least, without comment. So, also, the importance of the middle name may, in many instances, not. be apparent in cases of absolute conveyances, especially of real estate. Moreover, in a case where the grantor is known as well by one name as by the other, the middle name may not be so important. But in the increasing commerce of the world, and the closer relation into-which men are daily being brought, one to another, in their business, and the growing necessity for greater particularity and nicer observances of the strict rules regulating the absolute and relative rights of property,, it is altogether a repetition of the language of a past, age to say that middle names are immaterial, and need not be taken notice of. Again, while the name of the owner, in case of real estate, may not be of such great importance, yet that: rule does not hold good in case of personal property,, when the name of the owner is, in fact and in truth,. always an essential element of the description of the property itself. After all, there could be little excuse for intruding a discussion of this kind upon the public, were it not for the peculiarity of our registration laws. I need not remind anyone of the fact that, while no one can be an innocent purchaser of property included in an absolute conveyance, of which he has actual notice, whether it be recorded or not, or is in possession of such knowledge of facts as will put him on the inquiry to acquire all essential knowledge on the subject, no such rule applies to the case of mortgages. Actual knowledge of the existence of an unrecorded mortgage binds no one. Neither is any one in possession of any actual knowledge whatever on the subject bound to add thereto by pushing his inquiries. The law imputes to every one a knowledge of the record of a mortgage on property about which he attempts to deal, it matters not whether the imputation, in itself, be in fact true or false. The condition thus imposed is in some respect a hard one, and is only justified in its imposition by an admitted necessity, and a principle of unyielding public policy. But there is a corresponding relief in this, that the dealer is only bound to ascertain the language of the record, and to exercise himself to understand correctly its meaning and purport. He is bound to enquire no further than is plainly suggested in the language of the record; otherwise, he would be trespassing upon the domain of-actual knowledge, which has no place in matters of this kind. There is nothing in the description or location of the property in controversy, as contained in Hanegan’s mortgage, to suggest any identity with the cotton in Fincher’s mortgage, nor is there any identity between other articles of property mentioned in the two. There is nothing in the locality of ownership to suggest identity. Whatever suggestion is made is the suggestion that a recorded mortgage by Henry N. Ward is a mortgage in fact made by Henry M. Ward; a person known to the enquirer by that name, which is his true name. The same rule that would obliterate the distinction-between these two initials would also do away with the distinction between the name “Henry Newport Ward,” and the name “Henry Monroe Ward,” for it is as confidently said that middle names are immaterial as it is that the initials of such names are to be disregarded. Where is the line of demarcation? Some rules, conventionalities and laws suffer total infraction, even when violated only as to the jot or tittle, though they themselves are so extensive in their application as to cover the affairs of the universe; and it is for this reason that it is the fact of the breach, and not its extent or apparent magnitude, that is to be considered. I am afraid that the opinion of the majority has set a precedent that will rise up to plague us hereafter. I cite no authorities, being content to rest the case on the authorities cited by the majority.